NO.     MS-M
                                                                                             ORIGINAL
                         IN THE TEXAS COURT OF CRIMINAL APPEALS


                                                                                 Far.:r;:-   r-f*;;'   '~".r.\   />;-.-.".ia




                                                                                         JAN 07 2015
                                           CAROL PASELK,

                                               Petitioner
                                                                                              FILED IN
                                                   v.
                                                                                COURT OF CRIMINAL APPEALS
                                           STATE OF TEXAS                                    jan so:::.!

                                              Respondent
                                                                                      Abel Acosta, Clerk




               Petition For Discretionary Review

                                    Petition in Cause No, CV14-082?3
                From the 8th Judicial District Court of Hopkins County, Texas and
                           The Court of Appeals for the 6th District of Texas

                                        Oral Argument Requested




                                                            Carol Paselk

                                                            Pro Se Appellant
                                                            P.O. Box 1284
                                                            Emory, Texas 75440
                                                            (940) 435-3210




Petition For Discretionary Review                                                page I of29 pages
                                       NO.



                        IN THE TEXAS COURT OF CRIMINAL APPEALS




                                           CAROL PASELK,

                                               Petitioner


                                                   v.



                                           STATE OF TEXAS


                                              Respondent




               Petition For Discretionary Review

                                    Petition in Cause No. CV14-08223
                From the 8th Judicial District Court of Hopkins County, Texas and
                        The Court of Appeals for the 6th District of Texas

                                        Oral Argument Requested




                                                            Carol Paselk
                                                            Pro Se Appellant
                                                            P.O. Box 1284
                                                            Emory, Texas 75440
                                                            (940) 435-3210




Petition For Discretionary Review                                              page 1 of29 pages
                                     Table of Contents


Table of Contents                                                                          2
Index ofAuthorities                                                                        3
Immediate Release Requested From Null And Void Judgments                                  10
Statement Regarding Oral Argument                                                         11
Statement of the Case                                                                     11
Statement of Procedural History                                                           12
Reasons For Review                                                                        12
        I. The Appellate Court erred in not considering that the Texas
        Legislature has excluded Hopkins County Court At Law from
        presiding over allegations of cruelty to a livestock animal. Tex.
        R.App.P 66.3(b), making the judgments of conviction null and void.

        II. The Court ofAppeals failed to consider important questions of state
        law that have not been, but should be, settle by this Court. Tex.R.App. P.
        66.3(b)
        III. The Court ofAppeal failed to consider important questions of state
        and federal law in conflict with applicable decisions of the Supreme Court
        of the United States. Tex.R.App. P. 66.3(c)
        IV The Appellate Court erred in not considering the fact that inadmissible
        evidence was admitted by the trial court.

Conclusion                                                                                26

Prayer For Relief                                                                         27
Certificate of Compliance                                                                 28
Certificate of Service                                                                    28

APPENDIX:

       APPENDIX A: Memorandum Opinion of the 6th District Cour ofAppeals




 Petition For Discretionary Review                                    page 2 of29 pages
                                      INDEX OF AUTHORITIES




CASE LAW:



Texas Cases:




Arrington v. Arrington, 613 S.W.2d 565 - Tex: Court of Civil Appeals, 2nd Dist. 1981
Bass v. State, 427 S.W.2d 624, 626 (Tex.Cr.App.1968)
Beckv. State, 651 S.W.2d 827, 829 (Tex.App.-Houston [1st Dist.] 1983, no pet.)
Boykin v. State, 818 S.W.2d 782, 785 (Tex.Cr.App. 1991)
Bragg v. State, 109 Tex. Crim. 632, 6 S.W.2d 365 (1928)
Brown v. Borg, 951 F.2d 1011 (9th Cir. 1991)
Burns, 441 S.W.2d 532

Camacho v. Samaniego, 831 S.W.2d 804, 811 (Tex.1992).
Clayton v. Clayton, 308 S.W.2d 557, 564 (Tex.Civ.App. Texarkana 1957, no writ)
Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063 (1926)
Davis v. State, 831 S.W.2d 426 (Tex. App. -Austin 1992, no pet.)
Davis v. State, 956 S.W.2d 555,559 (Tex.Crim.App. 1997)
Durrett v. State, 36 S.W.3d 205 - Tex: Court ofAppeals 2001
Earley v. State, 855 S.W.2d 260, 262-63 (Tex. App.-Corpus Christi 1993, pet. dism'd)
Estrada v. State, 313 S.W.3d 274 (Tex. Crim. App. 2010)
Ex parte Adams, 768 S.W.2d 281, 293 (Tex. Crim. App. 1989)
Ex parte Armstrong, 110 Tex. Crim. 362, 8 S.W.2d 674, 675, 676 (1928)
Ex parte Axel, 757 S.W.2d369, 374 (Tex. Crim. App. 1988)
Ex Parte Bank's, 769 S.W2d 539, 540 (Tex.Cr.App. 1989)
Exparte Beck, 922 S.W.2d 181 (Tex.Crim.App. 1996)
Ex parte Caldwell, 383 S.W.2d 587, 589 (Tex.Cr.App. 1964)
Ex parte Castellano, 863 S.W.2d 476 (Tex. Crim. App. 1993)
Ex parte Chabot, 300 S.W3d 768 (Tex. Crim. App. 2009)


  Petition For Discretionary Review                                           page 3 of29 pages
Ex parte Drake, 883 S.W2d 213, 215 (Tex.Crim.App. 1994)
Ex Parte Goodman, 816 S.W.2d 383, 385 (Tex.Cr. App. 1991)
Ex Parte Kirby, 626 S.W.2d 533, 534 (Tex.Cr.App. 1981)
Ex parte Lewis, 587 S.W.2d697, 701 (Tex. Crim. App. 1979)
Ex parte Mclver, 586 S.W.2d 851 (Tex.Crim.App. 1979)
Ex parte Paprskar, 573 S.W.2d 525 (Tex.Cr.App. 1978)
Exparte Rich, 194 S.W3d 508, 512 (Tex. Crim. App. 2006)
Exparte Sanders, 588 S.W.2d 383, 385(Tex. Crim. App. 1979)
Ex parte Sandoval
Ex parte Santana,227 S.W.3d 700 (Tex. Crim. App. 2007)
Exparte Seidel, 39 S.W.3d 221, 224, 225 at n. 4 (Tex.Crim.App.2001)
ExparteTorres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
Ex parte Vasquez, 122 Tex. Crim. 475, 56 S.W.2d 190 (1933)
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997)
Flores v. State, 940 S.W.2d 189, 191 (Tex. App. - San Antonio, 1996,no pet.)
Garcia v. Dial, 596 S.W.2d 524 (Tex.Cr.App. 1980)
Garza v. Alviar, 395 S.W.2d 821, 823 (Tex. 1965)
Girardv. State, 631 S.W.2d 162 (Tex. Crim.App.1982)
Glenn v. Dallas County Bois D'ArcIsland Levee Dist., 282 S.W. 339 (Tex.Civ.App. 1926)
Gracia v. State, Tex: Court of Appeals, 14th Dist. 2012
Granger v. Folk, 931 S.W.2d 390, Tex: Court of Appeals, 9th Dist. (1996)
Gutierrez v. State, 85 S.W.2d 446 (Tex. App. - Austin 2002)
Heath v. State, 817 S.W.2d at 336 (Tex.Crim.App. 1991)
Higginbotham, 382 S.W.2d 927
Jenkins, 433 S.W.2d 701

Lindley v. State, 635 S.W2d541, 544 (Tex. Crim. App. 1982)

Marin v. State, 851 S.W.2d 275,280 (Tex.Crim.App. 1993)
Missouri-Kansas-Texas R. Co. v. Roegelein Pro. Co., 260 S.W.2d 605 - Tex: Court of Civil Appeals, 4th
        Dist. 1953

Moore v. State, 821 S.W2d 429, 431 (Tex.App.—Waco 1991, no pet);

  Petition For Discretionary Review                                            page 4 of29 pages
Morrow v. Corbin, 122 Tex. 553, 62 S.W.2d 641 (1933);
Polk v. State, 738 S.W.2d 274, 276 (Tex.Cr. App.1987)
Nix v. State, 65 S.W.3d 664, 673, (Tex.Crim.App.2001)
Parr v. State, 108 Tex. Crim. 551, 1 S.W.2d 892 (1928)
Rawlins, 158 Tex. Crim. 346, 255 S.W.2d 877

Sellers v. Estelle, 651 F.2d 1074 (5th Cir. 1981)
Solon v. State, 5 White & W. 301 (1878)
State v. Roberts, 940 S.W.2d 655 - Tex: Court of Criminal Appeals 1996
Steddum v. Kirby Lumber Co ., 110 T. 513, 221 S.W. 920 (1920)
Stine v. State, 908 S.W.2d 429 - Tex: Court of Criminal Appeals 1995
Stone v. State, 794 S.W2d 868, 870 (Tex.App.—El Paso 1990, no pet.).
Stoker v. State,l%% S.W.2d 1,10 (Tex.Crim.App. 1989)
Strother, 395 S.W2d 629
Walker v Packer, 827 S.W.2d 833, 840 (Tex. 1992).
Williams v. State, 995 S.W.2d 754, 762 (Tex. App. - San Antonio 1999, no pet.)
Woodardv. State, 86 Tex. Crim. 632, 218 S.W. 760 (1920)




United States:




Agnello v. UnitedStates, 269 U.S. 20, 46 S. Ct. 4, 70 L. Ed. 145, 51 A.L.R. 409 (1925)
Alcorta v. Texas, 355 U.S. 28, 78 S. Ct. 103, 2 L. Ed. 2d 9 (1957)
Andresen v. Maryland, 427 U.S. 463, 480, 96 S. Ct. 2737, 2748, 49 L. Ed. 2d 627 (1976).
Boyd v. United States, 116 U.S. 616, 635 (1886)
Carey v. Duckworth, 738 F.2d 875 (7th Cir. 1984)
Carey v. Piphus, 435 U.S. 247, 259 (1978)
Cradle v. United States, 178 F.2d 962 - Court ofAppeals, Dist. of Columbia Circuit 1949
Chimel v. California, 395 U.S., at 761-762
Coolidge v. New Hampshire, 403 U.S. 443, S.Ct. (1971)
Conklin v. Schofield, 36 F.3d 1191 (11th Cir. 2004), cert, denied, 544 U.S. 952, 125 S. Ct. 1703, 161 L.

  Petition For Discretionary Review                                              page 5 of29 pages
        Ed 2d 531 (2005)
Derden v. McNeel, 938 F.2d 605, 617 (5th Cir. 1991)
Donnelly v. DeChristoforo, 416 U.S. 637

Entamingerv. State of Iowa, 386 U.S. 748, 87 S. Ct. 1402, 18 L. Ed. 501 (1967)
Evitts v. Lucey, 469 U.S. 387, 402-03 (1985)
Fay v. Noia, 372 U.S. 391 (1963)

Giglio v. United States, 405 U.S. 150, 153, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972)
Giles v. Maryland, 386 U.S. 66, 87 S. Ct. 793, 17 L. Ed. 2d 737 (1967)
In re Murchison, 349 U.S.

Katz v. United States, 389 U.S. 347

Kimmelman v. Morrison, 477 U.S. 365, 106 S. Ct. 2574, 91 L. Ed. 2d 305 (1986)
Kinnard v. U.S., 313 F.3d 933, 2002 FED App. 0427P (6th Cir. 2002)
Klugh v. U.S., 620 F. Supp. 892 (D.S.C. 1985)
Kyles v. Whitley, 514 U.S. 419, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995)
Linkletter v. Walker, 381 U.S. 618 - Supreme Court 1965,
Lo-Ji Sales, Inc., v. New York, 442 U.S. 319

Marron v. United States, 275 U.S. 192, 195-196

Marshall v. Barlow's, Inc., 436 U.S. 307, 311

Mapp v. Ohio, 367 U.S. 643
Mayberry v. Pennsylvania, 400 U.S. 455, 465, 91 S. Ct. 499, 505, 27 L. Ed. 2d 532 (1971)
McDonaldv. United States, 335 U.S. 451, 69 S. Ct. 191 (1948)
Mickens v. Taylor, 535 U.S. 162, 122 S. Ct. 1237, 152 L. Ed. 2D 291 (2002)

Miller v. Pate, 386 U.S. 1, 87 S. Ct. 785, 17 L. Ed. 2d 690 (1967)

Moore v. Illinois, 408 U.S. 786, 810 (1972) (opinion of MARSHALL, J.)
Napue v. Illinois, 360 U.S. 264, 79 S. Ct. 1173, 3 L. Ed. 2d 1217 (1959)
Parratt, 451 U.S., at 537

Polk County v. Dodson, 454 U.S. 312 102 S. Ct. 445, 70 L. Ed. 2d 509 (1981)
Pyle v. Kansas, 317 U.S. 213, 216, 63 S. Ct. 177, 87 L. Ed. 214 (1942)
Rompilla v. Beard, 545 U.S. 374, 125 S. Ct. 2456, 162 L. Ed 2d 360 (2005)
Segurola v. UnitedStates, 275 U.S. 106, 48 S. Ct. 77, 72 L. Ed. 186 (1927)

  Petition For Discretionary Review                                               page 6 of29 pages
Stanford v. Texas, 379 U.S. 476
Steele v. United States, 267 U.S. 498, 503 (1925)
Stricklandv. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)
United States v.Agurs, 427 U.S. 97 (1976).
UnitedStates v. Bagley, 473 U.S. 667, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985)
United States v. Chadwick, 433 U.S. 1, 7-8

UnitedStates v. Foster, 874 F.2d 491 (8th Cir. 1988)
UnitedStates v. Higgins, 428 F.2d 232 (CA7 1970)
UnitedStates v. Rude, 88 F.3d 1538, 1551 (9th Cir.1996)
UnitedStates v. San Filippo, 564 F.2d 176, 178 (5th Cir. 1977)
UnitedStates v. Votteller, 544 F.2d 1355, 1362-1363 (CA6 1976)
U.S. v. Cronic, 466 U.S. 64, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984).
Valley v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S. Ct. 116 (1920)
Warden v. Hoyden, 387 U.S. 294
Weeks v. UnitedStates, 232 U.S. 383, 34 S. Ct. 341, 58 L. Ed. 652, L.R.A.1915B, 834, Ann.Cas.l915C,
       1177(1914)

Wiggins V. Smith, 539 U.S. 510, 123 S. Ct. 2527, 156 L. Ed. 2d 471 (2003)
Wolfv. Colorado, 338 U.S. 25, 27 (1949).
Yarborough v. Gentry, 540 U.S. 1, 124 S. Ct. 1, 157 L. Ed. 2d 1 (2003)
Ybarra v. Illinois, 444 U.S. 85 - Supreme Court 1979




Michigan:
Fritts v. Krugh, 92 N.W.2d 604, 354 S.Ct. of Mich. 97. (1958).




 Petition For Discretionary Review                                             page 7 of29 pages
Constitution:


United States Constitution: Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments
Article 1, Section 9 of the Texas Constitution

Article 1, Section 10 of the Texas Constitution

Article 1, Section 12 of the Texas Constitution

Article 1, Section 14 of the Texas Constitution

Article 1, Section 19 of the Texas Constitution

Article 5, Section 19 of the Texas Constitution




Statutes and Rules:




Texas Administrative Code, Rule 49.01(c)
Texas Administrative Code, Rule 49.05(a)
Texas Code of Criminal Procedure § 11.05, § 11.072, § 11.09
Texas Code of Criminal Procedure § 18.01 et seq.,
Texas Code of Criminal Procedure § 18.01(c)
Texas Code of Criminal Procedure § 18.04(2)
Texas Code of Criminal Procedure § 18.10, § 18.11
Texas Code of Criminal Procedure § 38.23
Texas Government Code § 24.108
Texas Government Code § 24,164

Texas Government Code § 25.0003
Texas Government Code § 25.1142

Texas Health & Safety Code § 821.0211
Texas Health & Safety Code § 821.022
Texas Health & Safety Code § 821.022(a)
Texas Health & Safety Code § 821.023



 Petition For Discretionary Review                                           page 8 of29 pages
Texas Health & Safety Code § 821.023(a)
Texas Health & Safety Code § 821.023(b)
Texas Health & Safety Code § 821.023(g)
Texas Penal Code § 3.01
Texas Penal Code § 3.03
Texas Penal Code § 3.03(b)
Texas Penal Code § 42.09
Texas Penal Code § 42.09(a)(2)
Texas Penal Code § 42.09(a)(6)
Texas Penal Code §42.11



Fed. Rules Civ. Proc, Rule 60(b)(4),




 Petition For Discretionary Review        page 9 of29 pages
                               IMMEDIATE RELEASE REQUESTED
                               FROM NULL AND VOID JUDGMENTS


      "Habeas corpus is reserved for those instances in which there is a

     jurisdictional defect in the trial court which renders the judgment void or

      for denials of fundamental or constitutional rights)." Ex parte Drake, 883
S.W.2d 213, 215 (Tex.Crim.App. 1994)




      "The writ of habeas corpus, for example, is available to set aside a

      criminal conviction on the basis of any jurisdictional defect in the

      proceedings which led to it, no matter how remote in time." Stine v.

      State, 908 S.W.2d 429 - Tex: Court of Criminal Appeals 1995.




      "This Court has long held that habeas corpus is an appropriate remedy to

      attack a void judgment or sentence." See Ex parte Seidel, 39 S.W.3d 221,

      224, 225 at n. 4 (Tex.Crim.App.200n; Ex parte Beck, 922 S.W.2d 181

      (Tex.Crim.App. 1996);




Petition For Discretionary Review                                    page 10 of29 pages
                     STATEMENT REGARDING ORAL ARGUMENT

       Petitioner requests oral argument. Argument would assist the Court because

resolution of the grounds for review depends upon a detailed exploration of the facts of

the cases. Further, oral argument would provide this Court with an opportunity to

question parties regarding their positions.



                                     STATEMENT OF THE CASE:


       The Hopkins County Court At Law issued judgments of conviction against

Petitioner, although according to Texas Health & Safety Code § 821.0211, this particular

court is lawfully excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. As a result of the Legislature's exclusion of this particular court to

preside over allegations of cruelty to a livestock animal, the Judgments of conviction are

already null and void. The 6th District Court of Appeals did NOT consider or comment

on the fact that the Hopkins County Court At Law is excluded by the Legislature from

presiding over allegations of cruelty to a livestock animal.

       Beyond the fact that the Hopkins County Court At Law is excluded from presiding

over allegations of cruelty to a livestock animal by the Legislature, this court allowed

inadmissible evidence and hearsay to be used to obtain conviction against Petitioner

Paselk.




 Petition For Discretionary Review                                      page 11 of29 pages
                         STATEMENT OF PROCEDURAL HISTORY

       The judgment of Petitioner's conviction was entered on October 29, 2009.
Petitioner's Notice ofAppeal was timely filed. On                the 6th District Court of
Appeals issued an unpublished-opinion by Justice _+           , affirming Petitioner's
conviction. Motion for rehearing was filed and denied on                     .



                                     REASONS FOR REVIEW

       The 6th Court of Appeals failed to consider that the misdemeanor convictions
against this Petitioner are already null and void because Hopkins County Court At Law
is excluded by the Legislature from presiding over allegations of cruelty to a livestock
animal. The 6th Court of appeals did not discharge its sworn duty to defend and uphold
the rights of this Petitioner protected and guaranteed by the U.S. Constitution, and the
Texas Constitution.




   1. The Appellate Court erred in not considering that the Texas Legislature has
       lawfully excluded Hopkins County Court At Law from presiding over
       allegations of cruelty to a livestock animal. Tex. R.App.P. 66.3(b)

   2. The Court ofAppeals failed to consider important questions of state law
       that have not been, but should be, settled by this Court. Tex.R.App. P.
       66.3(b)

   3. The Court ofAppeals failed to consider important questions of state and
       federal law in conflict with applicable decisions of the Supreme Court of
       the United States. Tex.R.App. P. 66.3(c)

   4. The Appellate Court erred in not considering the fact that because of
       ineffective assistance of council, exculpatory evidence was not presented to
       the jury and court, and inadmissible evidence was admitted by the court.


 Petition For Discretionary Review                                    page 12 of29 pages
I. The Appellate Court erred in not considering that the Texas Legislature has
excluded Hopkins County Court At Law from presiding over allegations of cruelty
to a livestock animal. Tex. R.App.P. 66.3(b), making the judgments of conviction
null and void.



       The Court ofAppeals failed to consider that the judgments of conviction against

Petitioner Paselk are already null and void because the Judge of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. This case confirms the Texas Supreme Court's statement: "This

Court has previously voiced its concerns over the difficulties created for the bench, the

bar, and the public by the patchwork organization of Texas' several trial courts. As

Thomas Paine observed: "[T]he more simple anything is, the less liable it is to be

disordered, and the easier repaired when disordered." Paine, Common Sense 3 (1776).

This case is yet another confirmation that "confusion and inefficiency are endemic to a

judicial structure with different courts of distinct but overlapping jurisdiction."

Camacho v. Samanieso, 831 S.W2d 804, 811 (Tex.1992).

       The Hopkins County Court At Law is a statutory county court, which has

concurrent jurisdiction with the district courts by special provision of the Legislature.

       The Court ofAppeals failed to consider that the judgments of conviction against

Petitioner Paselk are already null and void because the Judge of the Hopkins County

Court At Law is excluded by the Legislature from presiding over allegations of cruelty

to a livestock animal. Texas Government Code §25.1142 gives the Hopkins County

 Petition For Discretionary Review                                      page 13 of29 pages
Court At Law the same jurisdiction and authority as the District Court. The Judge of

the Hopkins County Court At Law gives preference to family law matters, by agreement

with the Judges of the 8th Judicial District Court1 and the 62nd District Court2. Texas

Health & Safety Code § 821.0211 excludes judges "who give preference tofamily law

matters'", which is clearly a protection and safeguard for livestock owners, codified by

the Legislature. Texas Health & Safety Code, Chapter 821, Subchapter B, Section

821.0211 ADDITIONAL DEFINITION,3 clearly excludes "district courtjudges who

give preference tofamily law matters " from presiding over matters of cruelty to

livestock animals. There is no ambiguity in the language codified by the Legislature.

"If a statute is clear and unambiguous, we give effect to its plain meaning." Boykin v.

State, 818 S.W.2d 782, 785 (Tex.Cr.App. 1991V

           In Granger v. Folk, 931 S.W.2d 390, Tex: Court ofAppeals, 9th Dist. (1996), the

Texas Court ofAppeals shows the union of Texas Health & Safety Code § 821 and

Texas Penal Code § 42.09, stating: "Clearly, two avenues exist for the State in protecting

animals from cruel treatment, i.e., criminal prosecution under Section 42.11 of the Penal

Code and the civil remedy provided under Section 821.023 of the Health and Safety

1    TEXAS GOVERNMENT CODE § 24.108. 8TH JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS, AND RAINS
     COUNTIES), (a) The 8th Judicial District is composed of Delta, Franklin, Hopkins, and Rains counties.

2    Texas Government Code § 24.164. 62ND JUDICIAL DISTRICT (DELTA, FRANKLIN, HOPKINS, AND LAMAR
     COUNTIES), (a) The 62nd Judicial District is composed of Delta, Franklin, Hopkins, and Lamar counties.

3    Texas Government Code § 821.0211. ADDITIONAL DEFINITION. In this subchapter, "magistrate" means any officer
     as defined in Article 2.09, Code of Criminal Procedure, except that the term does not include justices of the supreme
     court, judges of the court of criminal appeals, or courts of appeals, judges or associate judges of statutory probate
     courts, or judges or associate judges of district courts that give preference to family law matters or family district courts
     under Subchapter D, Chapter 24, Government Code.



    Petition For Discretionary Review                                                                page 14 of29 pages
    Code. A close reading of paragraphs (a) and (b) of Section 821.023 may provide some

    slight illumination. Paragraph (a) presumes a criminal proceeding prior to the civil

    proceeding while paragraph (b) presumes the reverse. Obviously, in the criminal

    proceeding, a defendant may face loss of freedom or fine or both, whereas, a proceeding

    under Section 821.023 may subject the defendant to a loss, forfeiture and confiscation of

    property rights and interests. In either case, the defendant is entitled by right to all those

    guarantees affording full due process." [Petitioner contends that 42.II4 refers to

    "destruction oftheflag", and is a typographical error which is actually meant as

    42.09.]

              The Judge of the Hopkins County Court At Law had the duty and responsibility to

    transfer the case against this Petitioner to one of the two District Courts or even to the

    County Court, all of which do NOT "give preference to family law matters", and thereby

    have constitutional and statutory jurisdiction to preside over allegations of cruelty to a

    livestock animal. "Trial court jurisdiction over a case is an absolute systemic

    requirement." Marin v. State, 851 S.W.2d 275, 280 (Tex.Crim.App. 1993). "Unless the

    power or authority of a court to perform a contemplated act can be found in the

    Constitution or laws enacted thereunder, it is without jurisdiction and its acts without

    validity." Ex parte Armstrong 110 Tex. Crim. 362, 8 S.W2d 674, 675, 676 (1928), See

1   also Solon v. State, 5 White & W. 301 (1878).


    4    Texas Penal Code, Sec. 42.11. DESTRUCTION OF FLAG, (a) A person commits an offense if the person intentionally
         or knowingly damages, defaces, mutilates, or burns the flag of the United States or the State of Texas.


        Petition For Discretionary Review                                                    page 15 of29 pages
II          The Court ofAppeals failed to consider that the judge ofthe Hopkins County
     Court At Law is excluded by the Legislature from presiding over allegations of cruelty
I
     to a livestock animal. A threshold issue in any case is whether the court has the
I    jurisdiction to resolve the pending controversy. In Ex parte Armstrong, 110 Tex. Crim.
362, 8 S.W.2d 674 (App. 1928), the Court upheld, "... This issue ofjurisdiction is

     fundamental and cannot be ignored. Accordingly, a court may sua sponte address the

     issue because subject matter jurisdiction cannot be conferred by agreement of the

     parties; jurisdiction must be vested in a court by constitution or statute. Garcia v. Dial,

     596 S.W.2d 524, 527 (Tex.Cr.App. 1980); and, Ex parte Caldwell 383 S.W.2d 587, 589

     (Tex.Cr.App. 1964). In short, each court has jurisdiction to determine whether it has

     jurisdiction. Ex parte Paprskar, 573 S.W.2d 525 (Tex.Cr.App. 1978).

            The Court ofAppeals failed to consider that the Judge of the Hopkins County

     Court At Law clearly abused her discretion by presiding over the trial against this

     Petitioner for allegations of cruelty to a livestock animal, for which she had no subject

     matter jurisdiction. "An abuse of discretion occurs if the trial court clearly failed to

     analyze or apply the law correctly." Walker v Packer. 827 S.W.2d 833, 840 (Tex. 1992).

            The Court ofAppeals failed to consider that Petitioner was denied the protection

     and safeguard that the Legislature codified under § 821.0211, excluding judges "who

     givepreference tofamily law matters'", to insure the fair administration ofjustice, and to

     insure a fair and impartial tribunal. This Petitioner was denied her guaranteed rights to


      Petition For Discretionary Review                                      page 16 of29 pages
lawful due process of law protected by the Fifth and Fourteenth Amendments of the

United States Constitution, as well as Article 1, Section 19 of the Texas Constitution.

The judge is excluded from issuing judgments of conviction, therefore the judgments

against this Petitioner are null and void, and must be reversed and vacated.



II. The Court of Appeals failed to consider important questions of state law that

have not been, but should be, settled by this Court. Tex.R.App. P. 66.3(b)

      As clearly shown above, this Honorable Court must decide a very important

question of state law that was not settled by the Court ofAppeals.

       The question of the jurisdiction of the convicting court may be raised at any time.

See Bass v. State, All S.W.2d 624, 626 (Tex.Cr.App. 1968); Ex parte Vasquez, 122
Tex. Crim. 475, 56 S.W2d 190 (1933); Bragg v. State, 109 Tex. Crim. 632, 6 S.W.2d 365

(1928); Parrv. State, 108 Tex. Crim. 551. 1 S.W.2d 892 (1928); Woodardv. State, 86
Tex. Crim. 632, 218 S.W. 760 (1920). "Judicial action without jurisdiction is void."

Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063 (1926). "Judgment which court is without

jurisdiction to render is void." Glenn v. Dallas County Bois D'Arc Island Levee Dist.,

282 S.W 339 (Tex.Civ.App. 1926).

       "Void" convictions should be defined as those in which the trial court lacked

jurisdiction over the person or subject matter or in which the trial judge lacked

qualification to act in any manner. See, e.g., Exparte Seidel, 39 S.W.3d 221, 226-27


 Petition For Discretionary Review                                    page 17 of29 pages
(Tex.Crim.App.2001) (Womack, J., dissenting, joined by Keller, P.J. & Meyers, J.). See

also Nix v. State, 65 S.W3d 664, 673, (Tex.Crim.App.2001) (discussing "void"

judgments and categorizing them in a "nearly exclusive" list as: "(1) the document

purporting to be a charging instrument (i.e. indictment, information, or complaint) does

not satisfy the constitutional requisites of a charging instrument thus the trial court has

no jurisdiction over the defendant; (2) the trial court lacks subject matter jurisdiction

over the offense charged, such as when a misdemeanor involving official misconduct is

tried in a county court at law; (3) the record reflects that there is no evidence to support

the conviction; or (4) an indigent defendant is required to face criminal trial proceedings

without appointed counsel, when such has not been waived, in violation of Gideon v.

Wainwright") (footnotes omitted).

       "Jurisdiction may be concisely stated to be the right to adjudicate concerning the

subject matter in a given case. [Citation omitted] Unless the power or authority of a

court to perform a contemplated act can be found in the Constitution or laws enacted

thereunder, it is without jurisdiction and its acts without validity." Ex parte Armstrong,

110 Tex. Crim. 362, 8 S.W.2d 674, 675, 676 (1928), "Jurisdiction of the subject matter

cannot be conferred by agreement; this type ofjurisdiction exists by reason of the

authority vested in the court by the Constitution and statutes. Ex parte Caldwell, 383
S.W.2d 587 (1964); Morrow v. Corbin, 122 Tex. 553, 62 S.W.2d 641 (1933); Ex parte

Armstrong, supra.



 Petition For Discretionary Review                                      page 18 of29 pages
       "Furthermore, it is likewise axiomatic that where there is no jurisdiction, the

power of the court to act is as absent as if it did not exist," Ex parte Caldwell, supra at

589, and any order entered by a court having no jurisdiction is void. E. g., Ex parte

Sandoval, supra; Ex parte Armstrong, supra. "Judgment is a void judgment if court that

rendered judgment lacked jurisdiction of the subject matter, or of the parties, or acted in

a manner inconsistent with due process," Fed. Rules Civ. Proc, Rule 60(b)(4), 28

U.S.C.A., U.S.C.A. Const. Amend. 5 - Klush v. U.S., 620 F. Supp. 892 (D.S.C. 1985).

"A void judgment, order or decree may be attacked at any time or in any court, either

directly or collaterally" - The law is well-settled that a void order or judgment is void

even before reversal. Valley v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 41 S. Ct.
116(1920).


       "A "void judgment" as we all know, grounds no rights, forms no defense to

actions taken there under, and is vulnerable to any manner of collateral attack (thus here,

by). No statute of limitations or repose runs on its holdings, the matters thought to be

settled thereby are not res judicata, and years later, when the memories may have grown

dim and rights long been regarded as vested, any disgruntled litigant may reopen the old

wound and once more probe its depths. And it is then as though trial and adjudication

had never been." Fritts v. Krush 92 N.W.2d 604, 354 S.Ct. of Mich. 97. (1958).

       This Court must settle the question whether the Judge of Hopkins County Court

At Law has the lawful jurisdiction to preside over allegations of cruelty to a livestock


 Petition For Discretionary Review                                     page 19 of29 pages
animal. This Court must settle the question whether the judgments of conviction against

this Petitioner are null and void for lack of the Judge's subject matter jurisdiction.



III. The Court of Appeals failed to consider important questions of state and

federal law in conflict with applicable decisions of the Supreme Court of the United

States. Tex.R.App. P. 66.3(c)

      The Court ofAppeals failed to consider that the judgments of conviction against

Petitioner Paselk conflict with applicable decisions of the Supreme Court of the United

States. The judgments of conviction violate Paselk's Constitutionally protected and

guaranteed rights to proper lawful due process afforded by the 14th Amendment. The

Judgments obtained by the Hopkins County Court At Law judge, who is lawfully

excluded by the Legislature from presiding over allegations of cruelty to a livestock

animal, violate Paselks lawful and Constitutional protections and guarantees.




 Petition For Discretionary Review                                      page 20 of29 pages
Petition For Discretionary Review   page 21 of29 pages
Petition For Discretionary Review   page 22 of29 pages
Petition For Discretionary Review   page 23 of29 pages
I
I
I
I
I
I
1
I
I
1   Petition For Discretionary Review   page 24 of29 pages


I
1
I
I
1
I   Petition For Discretionary Review   page 25 of29 pages


I
Petition For Discretionary Review   page 26 of29 pages
                                         PRAYER



       This Petitioner prays that this honorable Court will find that the Judge of the
Hopkins County Court At Law is excluded from presiding over allegations of cruelty to
a livestock animal. This Petitioner further prays that this Court will finally settle the
question of law whether the Hopkins County Court At Law is excluded from presiding
over allegations of cruelty to a livestock animal because the Judge gives preference to
family law matters. This Petitioner prays this Court will find the judgments of
conviction against Petitioner Paselk are already null and void, and that they be
overturned.


                                               Respectfully Submitted;




                                               Carol Paselk, Pro Se Petitioner
                                               P.O. Box 1284
                                               Emory, Texas 75440
                                               (940)435-3210




 Petition For Discretionary Review                                      page 2 7 of29 pages
                                CERTIFICATE OF COMPLIANCE


       Pursuant to TRAP Rule 9.4(i)(3), in making this Certificate of Compliance, I am
relying on the word count provided by the Libre Office 4.2.5.2 computer software used
to prepare this document. In compliance with TRAP Rule 9.4(i)(2)(B), according to the
Libre Office word-count function, this Appellant's Brief, contains 5,246 words. In
compliance with TRAP 9.4(e), the typeface used in this Brief is no smaller than 14-
point, except for footnotes, which are no smaller than 12-point.




                                                Carol Paselk, Pro Se Appellant
                                                P.O. Box 1284
                                                Emory, Texas 75440




                                     CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing "Petition For Discretionary
Review" has been mailed via United States Postal Service mail to William Ramsay,
Appellate Counsel for the State^ofsTexas, no Main Street, Sulphur Springs, TX 75482,
on the rj#^)day of                    (T^^P^ ^> 2014.



                                                Carol Paselk, Pro Se Appellant
                                                P.O. Box 1284
                                                Emory, Texas 75440



 Petition For Discretionary Review                                     page 28 of29 pages
                                    APPENDIX A




Petition For Discretionary Review                page 29 of29 pages
                         In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-14-00099-CR




             EX PARTE: CAROL PASELK




          On Appeal from the 8th District Court
                Hopkins County, Texas
                  Trial Court No. 00665




       Before Morriss. C.J., Carter and Moseley, JJ.
        Memorandum Oninion hv Justice Moselev
                                      MEMORANDUM OPINION

         Carol Paselk's appeal of the denial of her petitions for habeas corpus relief has it origins

in two previous convictions in the County Court at Law of Hopkins County for cruelty tc

livestock animals.1 In 2010, we upheld both convictions. Paselk v. State, No. 06-09-00214-CR.
2010 WL 3034258, at *1 (Tex. App.—Texarkana Aug. 5, 2010, pet. refd) (mem. op., nol

designated for publication); Paselk v. State, No. 06-09-00215-CR, 2010 WL 3034255, at *1

(Tex. App.—Texarkana Aug. 5, 2010, pet. refd) (mem. op., not designated for publication).

Paselk filed on April 21, 2014, petitions for writs of habeas corpus in the 8th Judicial District

Court of Hopkins County arguing, among other things, that the two convictions were void and

maintaining that the County Court at Law lacked subject-matter jurisdiction.

         Article 11.072 of the Texas Code of Criminal Procedure "establishes the procedures for

an application for a writ of habeas corpus in a felony or misdemeanor case in which the applicant

seeks relief from an order or a judgment of conviction ordering community supervision.""" TEX.

Code Crim. Proc. Ann. art. 11.072, § 1 (West Supp. 2014); Villanueva, 252 S.W.3d at 395-96.

Article 11.09 of the Texas Code of Criminal Procedure establishes the procedure for seeking a


'See Tex. Penal Code Ann. § 42.09 (West 2011).
'Paselk has completed both her sentence and her community supervision term. "The writ of habeas corpus is the
remedy to be used when any person is restrained in his liberty." TEX. Code CRLM. PROC. Ann. art. 11.01 (West
Supp. 2014). "It is an order issued by a court or judge of competent jurisdiction, directed to any one having a person
in his custody, or under his restraint, commanding him to produce such person, at a time and place named in the
writ, and show why he is held in custody or under restraint." Id. "The terms 'confinement' and 'restraint,' for
habeas corpus purposes, have been defined broadly" to "include a wide variety of detrimental consequences." Ex
parte Ali, 368 S.W.3d 827, 831, 832 (Tex. App.—Austin 2012, pet. refd); see Ex parte Harrington, 310 S.W.3d
452, 457 (Tex. Crim. App. 2010); Le v. State, 300 S.W.3d 324, 326-27 (Tex. App.—-Houston [14th Dist] 2009,
orig. proceeding); State v. Collazo, 264 S.W.3d 121, 126-27 (Tex. App.—Houston [1st Dist.] 2007, pet. refd).
Thus, "the completion of an applicant's sentence or probationary term does not deprive the trial court of
jurisdiction." Ali, 368 S.W.3d at 831; see Ex parte Villanueva, 252 S.W.3d 391, 395-96 (Tex. Crim. App. 2008)
(Section 11.072 expressly "permits a person who is serving or who has completed a term of community supervision
to file an application for a writof habeas corpus."); Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003).
writ ot habeas corpus in misdemeanor cases not involving community supervision. TEX. CODE

Crim. Proc Ann. art. 11.09 (West 2005). In one case, Paselk was placed on community

supervision; in the other case, she was sentenced to 275 days' confinement in the Hopkin:

County Jail. Paselk, 2010 WL 3034258, at *1; Paselk, 2010 WL 3034255, at *1. Accordingly.

Paselk's petitions for writs of habeas corpus were filed under Articles 11.072 and 11.09,

respectively, of the Texas Code of Criminal Procedure. We affirm the district court's judgment

with respect to Paselk's Article 11.072 petition, but find that we are without jurisdiction ovei

Paselk's appeal from the denial of her Article 11.09 petition.

       An applicant seeking relief via the writ of habeas corpus bears the burden to prove his

claim by a preponderance of the evidence. Ex parte Morrow, 952 S.W.2d 530, 534 (Tex. Crim.

App. 1997); In re Davis, 372 S.W.3d 253, 256 (Tex. App.—Texarkana 2012, orig. proceeding).

In reviewing a trial court's ruling on a post-conviction application for the writ, we view the

evidence in the light most favorable to the habeas court's ruling, and we uphold that ruling

absent an abuse of discretion. Exparte Peterson, 117 S.W.3d 804, 819 (Tex. Crim. App. 2003-

(per curiam), overruled on other grounds by Ex parte Lewis, 219 S.W.3d 335, 371 (Tex. Crim.

App. 2007); see Ex parte Simpson, 260 S.W.3d 172, 174 (Tex. App.—Texarkana 2008, pet.

refd). We afford almost total deference to the habeas court's findings of historical fact, so long

as the findings are supported by the record'. Ex parte White, 160 S.W.3d 46, 50 (Tex. Crim. App.

2004). Similarly, we will defer to the habeas court's application of the law to the facts, but only

when resolution of the ultimate question turns on an evaluation of credibility and demeanor.

Exparte Harrington, 310 S.W.3d 452, 457 (Tex. Crim. App. 2010); White, 160 S.W.3d at 50.
 wnen resolution 01 ine ultimate question turns soieiy on an application oi legal standards, oui

review is de novo. Peterson, 117 S.W.3d at 819.

           "An application under Article 11.072 'must be filed with the district clerk of the court in

which community supervision was imposed'" and must "attack the 'legal validity' of '(1) the

conviction for which or order in which community supervision was imposed'; or '(2) the

conditions of community supervision.'" Villanueva, 252 S.W.3d at 395 (quoting TEX. Code

Crim. Proc Ann. art. 11.072, § 2). Paselk's burden to show that she is entitled to habeas reliei

includes providing an adequate record demonstrating compliance with Article 11.072. See Tex.

R. App. P. 52.7(a) (requiring certified copies of all relevant documents filed in any underlying

proceeding and a properly authenticated transcript of any relevant testimony from any underlying

proceeding); In re Turner, \11 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig.

proceeding). Paselk's Article 11.072 petition for habeas relief was filed with the district court.

Here, while Paselk attacked the legal validity of her convictions, nothing beyond a bare assertion

in the petition demonstrates that the Article 11.072 petition for writ of habeas corpus was first

filed in the County Court at Law of Hopkins County—the court in which community supervision

was imposed.'' Thus, we cannot say that the district court abused its discretion in concluding that

the Article 11.072 petition was improperly filed.4


3Paselk's petition stated, "Petitioner filed Petition For Writ of Habeas Corpus with the County Court At Law on
July 28, 2011. Judge Amy Smith denied Petition by letter. Petitioner filed a second Petition For Writ of Habeas
Corpus with Judge Amy Smith, with new information, on December 12, 2013. Judge Amy Smith denied Petition by
letter."


4Paselk provided the district court with a "Supplement ofBrand New Court ofAppeals Case Law" not originally
included in her petition for writ of habeas corpus. The supplement and Paselk's briefon appeal rely heavily on a
ruling of the Oregon Court of Appeals in a case she cites as "State of Oregon v. Amanda L. Newton Multnomah
County Circuit Court 110443303, A149495" and appears to complain that the trial court refused to recognize it as
authority. We located the case to which Paselk referred and note that the Oregon Supreme Court has agreed to
                                                       d
         We recognize that in its order denying Paselk's Article 11.072 petition, the trial coun

wrote, "According to Petitioner . . . , she has already sought habeas relief from the proper court

It was denied." Even assuming that Paselk had filed the Article 11.072 petition with the Count)

Court at Law of Hopkins County, our result would be the same.                       Article 11.072, Section $

"restricts the circumstances under which a court can consider the merits of claims raised in e


subsequent application." Villenueva, 252 S.W.3d at 396. Section 9 states,

                 (a)     If a subsequent application for a writ of habeas corpus is filed after
         final disposition of an initial application under this article, a court may not
         consider the merits of or grant relief based on the subsequent application unless
         the application contains sufficient specific facts establishing that the current
         claims and issues have not been and could not have been presented previously in
         an original application or in a previously considered application filed under this
         article because the factual or legal basis for the claim was unavailable on the date
         the applicant filed the previous application.

                 (b)     For purposes of Subsection (a), a legal basis of a claim is
         unavailable on or before a date described by that subsection if the legal basis was
         not recognized by and could not have been reasonably formulated from a final
         decision of the United States Supreme Court, a court of appeals of the United
         States, or a court of appellate jurisdiction of this state on or before that date.

               (c)    For purposes of Subsection (a), a factual basis of a claim is
        unavailable on or before a date described by that subsection if the factual basis
        was not ascertainable through the exercise of reasonable diligence on or before
        that date.


TEX. CODE Crim. Proc Ann. art. 11.072, § 9. Because our record does not contain any petitior

for writ of habeas corpus filed with the County Court at Law of Hopkins County, we are unabk

to ascertain whether Paselk's petition with the district court met the requirements of Section 9

Clearly, if Paselk's Article 11.072 petition was identical to the one submitted to the Count)

review that case on appeal from the Court of Appeals. See Oregon v. Newcomb, 324 P.3d 557 (Or. App. 2014)
Even if the case she cited were the final rule of law as it applies in Oregon, the district court here was conect ir
stating, in an order denying an "apparent request for reconsideration of its ruling, that an Oregon case has nc
precedential value in the determinations applying to this case.
                                                         5
Court at Law of Hopkins County, the district court would be restricted from considering the

petition on its merits.

         Our treatment with respect to Paselk's Article 11.09 petition is different. Unlike Article

11.072, which mandates that a habeas petition "must be filed with ... the court in which

community supervision was imposed," Tex. Code Crim. Proc. Ann. art. 11.072, § 2 (emphasis

added), Article 11.09 merely states that a person "may apply to the county judge of the county in

which the misdemeanor is charged to have been committed," Tex. CODE CRIM. Proc ANN. art.

11.09 (emphasis added).           In contrast to Article 11.072, the language of Article 11.09 "is

permissive, not mandatory, and is therefore merely advisory in nature." State ex rel. Rodriguez

v. Onion, 741 S.W.2d 433, 434 (Tex. Crim. App. 1987) (orig. proceeding); see Ex parte

Tarango, 116 S.W.3d 201, 202 n.3 (Tex. App.—El Paso 2003, no pet.); In re Maxwell, 970
S.W.2d 70, 71 n.l (Tex. App.—Houston [14th Dist.] 1998, orig. proceeding). Under Article

11.05 of the Texas Code of Criminal Procedure, "[t]hc Court of Criminal Appeals, the District

Courts, the County Courts, or any Judge of said Courts, have power to issue the writ of habeas

corpus." Tex. Code Crim. Proc. Ann., art. 11.05 (West 2005). As a result, Article 11.09 does

not deprive district courts of jurisdiction to hear post-conviction habeas corpus petitions in

misdemeanor cases.5 Onion, 741 S.W.2d at 434. Thus, both county and district courts have
original jurisdiction in habeas coipus proceedings when attacks are made upon the validity ol




51 he district court's order states that Paselk could have appealed the county court's denial of her Article 11.09
petition, assuming that such a petition had been filed there. When the court in which an Article 11.09 application
was filed denies the writ, the applicant can also present his application to another court having jurisdiction. See.
Mayes v. State, 538 S.W.2d 637, 639 (Tex. Crim. App. 1976); Creev. State, 814 S.W.2d 74, 76 (Tex. App.-Corpus
Christi 1991), pet. refd. 817 S.W.2d 344 (Tex. Crim. Add. 1991).
misdemeanor convictions not involving community supervision. Id.; Tarango, 116 S.W.3d ai

202 n.3; Maxwell, 970 S.W.2d at 71 n.l .6

          However, "[a] trial court's ruling [in a habeas corpus proceeding] is appealable onl>

when the trial court issues the writ and then rules on the merits of the questions presented at the

hearing and denies the relief sought." In re Shaw, 175 S.W.3d 901, 904 (Tex. App.—Texarkane

2005, orig. proceeding). But, "when a trial judge refuses to issue a writ or denies an applicant a

hearing on the merits of his or her claims, there is no right to appeal." Villanueva, 252 S.W.3d ai

394.


          Paselk argues that the district court erred in failing to consider the merits of her numerous

claims and in denying habeas relief "without any hearing or consideration of the pertinenl

facts."    Here, the district court (1) did not grant Paselk's petition for writ of habeas corpus,

(2) did not hold a hearing or purport to rule on the merits of Paselk's claims, (3) did not rule on

the merits of Paselk's claims, except to determine that the county court had jurisdiction ovei

Paselk's convictions, and (4) denied habeas relief. Thus, here, "[t]here is no appeal from a

refusal to issue the writ of habeas corpus" under Article 11.09. Ex parte McCullough, 966
S.W.2d 529, 531 (Tex. Crim. App. 1998) (per curiam); see Ex parte Hargett, 819 S.W.2d 866:

6See also Ex parte Daxns, No. 12-09-00172-CR, 2010 WL 827322, at *1 (Tex. App.—Tyler Mar. 10, 2010, pet.
refd) (mem. op., not designated for publication). Although this unpublished case has no precedential value, we may
take guidance from it "as an aid in developing reasoning that may be employed." Carrillo v. State, 98 S.W.3d 789.
794 (Tex. App.—Amarillo 2003, pet. refd). ~                                           '
 Although Paselk raised several complaints in her habeas petition, the trial court only addressed the issue of the
county court's jurisdiction over Paselk's convictions. "[C]ounty courts shall have original jurisdiction of all
misdemeanors of which exclusive original jurisdiction is not given to the justice court, and when the fine to be
imposed shall exceed five hundred dollars." Tex. CODE Crlm. PROC. Ann. art. 4.07 (West 2005). Under Section
42.09 of the Texas Penal Code, Paselk was charged with a class A misdemeanor. See TEX. PENAL Code ANN.
§ 42.09(c). Class A misdemeanors are punishable by a fine not to exceed $4,000.00, confinement in jail for a term
not to exceed one year, or both such fine and confinement. TEX. PENAL CODE ANN. § 12.21 (West 2011). Thus, the
district court correctly ruled that the County Court at Law of Hopkins County had jurisdiction over the State's
indictments against Paselk.
868-69 (lex. Crim. App. 1991), superseded in part by statute as discussed in Villanueva, 252
S.W.3d at 397 (because writ issues automatically in Article 11.072 cases, Hargett rule does not

apply); Shaw, 175 S.W.3d at 903-04 (citing Ex parte Martell, 901 S.W.2d 754, 755 (Tex.

App.—San Antonio 1995, no pet.) (per curiam); Cree, 814 S.W.2d at 76.8

         We affirm the trial court's ruling with respect to her Article 11.072 petition for writ of

habeas corpus, but dismiss the portion of Paselk's appeal related to her Article 11.09 petition for

writ of habeas corpus for want ofjurisdiction.




                                                    Bailey C. Moseley                               >v
                                                    Justice


Date Submitted:           August 21,2014
Date Decided:             October 1,2014

Do Not Publish




"In a case where a judge refuses to issue the requested writ of habeas corpus or denies an applicant thgd
hearing on the merits of his claim, an applicant's remedies are limited." Hargett, 819 S.W:§4 feW&.Mjk^i
Villanueva, 252 S.W.3d at 394. "Some remedies available to an applicant in that situation are to ^»ifedJrtfettfe«
application to another district judge having jurisdiction, or under proper circumstances, to pursue a writ of
mandamus." Hargett, 819 S.W.2d at 868 (citations omitted); see Villanueva, 252 S.W.3d at 394.      f'jfj f\ | 20Vt
                                                       8

                                                                                                 Taxsrkjtfia, Ttxas
                                                                                                B«bra AL'fc&v. Ciari
                                     Court of Appeals
                          Sixth Appellate District of Texas


                                    JUDGMENT



Ex Parte: Carol Paselk                                  Appeal from the 8th District Court ol
                                                        Hopkins County, Texas (Tr. Ct. No.
No. 06-14-00099-CR                                      00665). Memorandum Opinion delivered
                                                        by Justice Moseley, Chief Justice Morriss
                                                        and Justice Carter participating.



       As stated in the Court's opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court's ruling with respect to Carol Paselk's Article 11.072 petition
for writ of habeas corpus, but dismiss for want of jurisdiction the portion of her appeal related to
her Article 11.09 petition for writ of habeas corpus.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                        RENDERED OCTOBER 1, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE


ATTEST:
Debra K. Autrev. Clerk